Exhibit 10.15


THIRD AMENDMENT TO
SECURED PROMISSORY NOTE AND WARRANTS


MEEMEE MEDIA INC.


This Third Amendment to the Secured Promissory Note (the "Third Amendment") is
entered into as of April 6, 2016 by and between MeeMee Media Inc., a Nevada
corporation (the "Company"), and KF Business Ventures, LP, a California limited
partnership (the "Holder"), with reference to the following facts:


WHEREAS, the Company executed a Secured Promissory Note dated February 3, 2014
in the principal amount One Million United States Dollars (US $1,000,000.00) in
favor of the Holder (the "Secured Note"), and the Company and the Holder entered
into an Amendment dated October 9, 2014 to the Secured Note (the "First
Amendment"), and a Second Amendment dated March 5, 2015 to the Secured Note (the
"Second Amendment");


WHEREAS, the Company and Holder desire to further amend the Secured Note;


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Holder hereby agree as follows:
1.            Extension of Note Maturity Date.  The Company and the Holder agree
that the Secured Note is hereby amended to provide that the Maturity Date shall
be December 31, 2017.  The Holder acknowledges and agrees that no Event of
Default has occurred under the Secured Note.
2.            Capitalization of Interest.  The Company and the Holder agree (a)
that all accrued interest through August 3, 2015 shall be added to the principal
balance of the Secured Note such that the principal amount of the Secured Note
as of August 4, 2015 is US $1,187,200, and (b) that all accrued interest from
August 4, 2015 through December 31, 2016 shall be added to the principal balance
of the Secured Note as of January 1, 2017.
3.            Reduction of Conversion Price.  The Company and the Holder agree
that the "Conversion Price" of the Secured Note shall be reduced to Six Cents
($0.06), subject to adjustment as provided in the Second Amendment.
4.            Issuance of Additional Shares and Warrants.  As consideration for
entering into this Third Amendment, Holder shall be issued (i) 2,000,000 shares
of Company common stock and; (ii) warrants to purchase up to 2,000,000 shares of
the Company's Common Stock at an exercise price of Six Cents ($0.06) per share
with a five (5) year term pursuant to a Warrant Agreement in the form of Exhibit
A hereto, which shall be executed between the Company and Holder simultaneously
with this Amendment.  The Company is issuing the shares of Company common stock
and warrants to Holder in reliance on the representations made by the Holder in
Section 5 of the Secured Note which  the Holder hereby confirms are true and
correct as of the date hereof.
0

--------------------------------------------------------------------------------




5.            Amendment of Previous Warrants.  As consideration for entering
into this Third Amendment:
(i)
Section 2 b) of the Amended and Restated Common Stock Purchase Warrant in the
amount of 3,000,000 warrants dated as of February 3, 2014 (the "February 2014
Warrants") shall deleted in its entirety and replaced with the following:

"b)     Exercise Price.  The exercise price per share of the Common Stock under
this Warrant shall be Six Cents ($0.06), subject to adjustment hereunder (the
"Exercise Price")."
(ii)
Section 2 b) of the Amended and Restated Common Stock Purchase Warrant in the
amount of 5,000,000 warrants dated as of October 9, 2014 (the "October 2014
Warrants") shall be deleted in its entirety and replaced with the following:

"b)     Exercise Price.  The exercise price per share of the Common Stock under
this Warrant shall be Six Cents ($0.06), subject to adjustment hereunder (the
"Exercise Price")."
(iii)
Section 2 b) of the Common Stock Purchase Warrant in the amount of 2,000,000
warrants dated as of March 5, 2015 (the "March 2015 Warrants") shall be deleted
in its entirety and replaced with the following:

"b)     Exercise Price.  The exercise price per share of the Common Stock under
this Warrant shall be Six Cents ($0.06), subject to adjustment hereunder (the
"Exercise Price")."
6.            Effect of Amendment.   The Secured Note, First Amendment, Second
Amendment, the February 2014 Warrants, the October 2014 Warrants and the March
2015 Warrants shall remain in full force and effect as amended by this
Amendment.  All capitalized terms not otherwise defined herein shall have the
meaning given to them in the Secured Note, the First Amendment, the Second
Amendment, the February 2014 Warrants, the October 2014 Warrants or the March
2015 Warrants.
IN WITNESS WHEREOF, the Company and the Holder have caused this Third Amendment
to be executed as of the date first set forth above.
COMPANY:
 
MEEMEE MEDIA INC.
 
 
By: __________________________________
       Martin J. Doane, Executive Chairman
HOLDER:
 
KF BUSINESS VENTURES, LP
a California limited partnership
 
By: Kopple Financial, Inc.
       a California corporation,
 Its General Partner
 
By:  ____________________________
         Robert C. Kopple, Its President              

1

--------------------------------------------------------------------------------




Exhibit A
Warrant                                                                                                                                                            EXHIBIT
A
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


COMMON STOCK PURCHASE WARRANT


MEEMEE MEDIA INC.
Warrant Shares:
2,000,000                                                                                                                                                                                                                                           
Initial Exercise Date:  April   , 2016


THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, KF Business Ventures, LP, a California limited partnership (the
"Holder") is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the date
hereof (the "Initial Exercise Date") and on or prior to the close of business on
the five (5) year anniversary of the Initial Exercise Date (the "Termination
Date") but not thereafter, to subscribe for and purchase from MeeMee Media Inc.,
a Nevada corporation (the "Company"), up to Two Million (2,000,000) shares (the
"Warrant Shares") of Company common stock (the "Common Stock").  The purchase
price of one share of Common Stock under this Warrant shall be equal to the
Exercise Price, as defined in Section 2(b).
Section 1.                          Definitions.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Secured Promissory Note (the "Note") between the Holder and the Company dated
February 3, 2014, as amended by a First Amendment dated October 9, 2014, the
Second Amendment dated March 5, 2015, and the Third Amendment dated April 6,
2016.  All capitalized terms not otherwise defined herein shall have the meaning
given to them in the Note, as amended.
Section 2.                          Exercise.
2

--------------------------------------------------------------------------------




a) Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise Form annexed hereto; and, within three (3) trading days of
the date said Notice of Exercise is delivered to the Company, the Company shall
have received  payment of the aggregate Exercise Price of the shares thereby
purchased by wire transfer or cashier's check drawn on a United States bank. 
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) trading days of the date the
final Notice of Exercise is delivered to the Company.  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases.  The Company shall deliver any objection to any Notice of
Exercise Form within two (2) trading days of receipt of such notice.  In the
event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.
 
b) Exercise Price.  The exercise price per share of the Common Stock under this
Warrant shall be Six Cents ($0.06), subject to adjustment hereunder (the
"Exercise Price").
 
c) Mechanics of Exercise.
 
i. Delivery of Certificates Upon Exercise.  Certificates for shares purchased
hereunder shall be transmitted by the Company's transfer agent to the Holder by
crediting the account of the Holder's broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission ("DWAC") system if the Company
is then a participant in such system and either (A) there is an effective
registration statement permitting the resale of the Warrant Shares by the Holder
or (B) the shares are eligible for resale without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise within 10 Trading days
from the delivery to the Company of the Notice of Exercise Form, surrender of
this Warrant (if required), and payment of the aggregate Exercise Price as set
forth above (the "Warrant Share Delivery Date").  This Warrant shall be deemed
to have been exercised on the date the Exercise Price is received by the
Company.  The Warrant Shares shall be deemed to have been issued, and Holder or
any
3

--------------------------------------------------------------------------------


other person so designated to be named therein shall be deemed to have become a
holder of record of such shares for all purposes, as of the date the Warrant has
been exercised by payment to the Company of the Exercise Price and all taxes
required to be paid by the Holder, if any, pursuant to Section 2(d)(v) prior to
the issuance of such shares, have been paid.


ii. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii. Rescission Rights.  If the Company fails to cause the Company's transfer
agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then, the Holder will have the right to rescind such exercise.
 
iv. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall, at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.
 
v. Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder, and such other
documentation as the Company may require regarding the investor status of the
assignee, as a condition thereto, the payment of a sum sufficient to reimburse
it for any transfer tax incidental thereto.
 
vi. Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
Section 3.                          Certain Adjustments.
a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides
4

--------------------------------------------------------------------------------


outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged.  Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re‑classification.


b) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
c) Notice to Holder.
 
i.    Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
ii.    Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 business days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification,
5

--------------------------------------------------------------------------------


consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to exercise this Warrant at any time up
to and including five (5) business days prior to the record or effective date of
the event triggering such notice (provided such date is prior to the Termination
Date).  Additionally, if this Warrant is not exercised in full by the Holder at
any time up to and including five (5) business days prior to the record or
effective date of the event triggering such notice, then any
successor-in-interest to the Company in any transaction contemplated in (D)
above shall assume the obligations of the Company herein to provide the Holder
with comparable rights to purchase the securities received by the common stock
shareholders of the Company in the transaction, including the amount of shares,
exercise price and term of this Warrant.


d)            Favored Nations Provision; Acquisition Financing.   Other than in
connection with the Excepted Issuances, from the date of this Warrant and until
the first to occur between (i) the date which all the warrants have been
exercised by Holder under this Warrant or (ii) the Termination Date, if the
Company shall issue (the "Lower Price Issuance") any Common Stock or securities
convertible into or exercisable directly or indirectly for shares of Common
Stock to any person or entity at a price per share or conversion or exercise
price per share which shall be less than the Exercise Price in effect at such
time, without the written consent of Holder, then the Exercise Price shall
automatically be reduced to such other lower price of the Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock which are issued in the Lower Price Issuance.  Common Stock or
securities convertible into or exercisable directly or indirectly for shares of
Common Stock issued by the Company for no consideration or for consideration
that cannot be determined at the time of issue will be deemed to have been
issued for a price per share as determined in good faith by the Company Board of
Directors.  "Excepted Issuances" shall be issuances by the Company of its Common
Stock or securities convertible into or exercisable directly or indirectly for
shares of Common Stock (i) in full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of corporation or other entity so long as such
issuances are not for the purpose of raising capital; (ii) in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not for the purpose of raising capital; (iii) to any consultant,
advisor, employee or member of the Board of Directors of the Company or any of
its subsidiaries for services provided or to be provided;  (iv) as a result of
the exercise of this Warrant;  and (v) as a result of the conversion or exercise
of any securities convertible into or exercisable directly or indirectly for
shares of Common Stock which are issued and outstanding as of the date of this
Agreement, including, without limitation, all warrants and promissory notes
issued by the Company to Holder.   The provisions of this Section 3 d) shall not
apply to the Exercise Price for any warrants which have been exercised by Holder
prior to the date of the Lower Price Issuance.
Section 4.                          Transfer of Warrant.
a)            Transferability.  Subject to compliance with any applicable
securities laws and the reasonable conditions and documentation required by the
Company (including investor representations by the assignee), this Warrant and
all rights hereunder (including, without limitation, any registration rights)
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
6

--------------------------------------------------------------------------------


assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.  The
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.


b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the Initial Exercise Date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.
c)            Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
Section 5.                          Piggyback Registration Rights.  If, at any
time Holder owns Warrant Shares or has unexercised warrants to purchase Warrant
Shares under this Warrant, the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company's stock option or
other employee benefit plans, then the Company shall deliver to Holder a written
notice of the Company's determination to file the registration statement and, if
within fifteen days after the date of the delivery of such notice, Holder shall
so elect in writing to the Company, the Company shall include in such
registration statement all or any part of such Warrant Shares as Holder elects
to be included in the registration statement, subject to customary underwriter
cutbacks applicable to all holders of registration rights and Holder's execution
of customary representation documentation.
Section 6.                          Miscellaneous.
a)            No Rights as Stockholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(a).
7

--------------------------------------------------------------------------------




b)            Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
c)            Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then, such action may be taken or such right
may be exercised on the next succeeding business day.
d)            Authorized Shares.
The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed. 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.
8

--------------------------------------------------------------------------------




Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
e)            Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Note.
f)            Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
g)            Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder's rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys' fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
h)            Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Note.
i)            Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
j)            Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
k)            Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares.
l)            Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
9

--------------------------------------------------------------------------------




m)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
n)            Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.


MEEMEE MEDIA INC.




By:             __________________________________________________________________________                                                                          
 Martin J. Doane,
 Executive Chairman




10

--------------------------------------------------------------------------------




NOTICE OF EXERCISE


TO:            MEEMEE MEDIA INC.


(1)    The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
(2)    Payment shall take the form of lawful money of the United States;
(3)    Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
_______________________________




The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an "accredited investor" as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________






11

--------------------------------------------------------------------------------




ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated:  ______________, _______




Holder's
Signature:                                        _____________________________


Holder's Address:                  
                       _____________________________


            _____________________________






Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 
 

 

12
 